Gaynor, J.:
The plaintiff fell at the corner of Bridge and Nassau streets as she was crossing or about to cross Nassau street on the crosswalk. A judgment for her on a former trial was reversed (117 App. Div. 849). She got a verdict again, but the trial Judge set it aside, and this appeal is from his order.
' The plaintiff testified on the former trial that she “ slipped on the curb” and in that way fell down'upon the crosswalk, and was corroborated by two witnesses ; but there was no evidence of any snow or ice on the curb, or the sidewalk at the curb. On the presept trial she abandons her former testimony, and testifies that she slipped on the crosswalk two or three steps from the curb, and fell there. She drops one of the witnesses who formerly corroborated her, and the other one displays a purpose to change his former evidence to correspond to the change by her, but taken as a whole it is that he did not see her slip at all, but only saw her lying there, or just as she reached the ground in falling. Testimony changed to meet defects or obviate objections pointed out by the court on reversal' on appeal, arouses suspicion and demands the closest scrutiny ; and when deliberate and dishonest cannot be too severely reprobated or suffered to uphold a verdict.
The claim is that the plaintiff slipped on hard , or packed snow or ice on the crosswalk. It is not enough to show snow or ice to. show that the city was negligent. Tn this variable winter climate of ours, falls of snow, followed by rain, or by thawing, and then by freezing, and so alternating from day to day, are common. The city is in no way-responsible for such conditions ; nor is the impracticable duty put' upon it of keeping the streets free of such snow and slush. This general condition all over the city is the work of nature, and cannot be guarded- against.
But if the city should negligently suffer snow and ice to remain and accumulate in a particular place, until it became of a permanent nature, and a dangerous obstruction to pedestrians, then it would be liable, and this is the measure of its liability. The case of Taylor v. City of Yonkers (105 N. Y. 202) is one out of other cases instructive of all this, which should be well heeded in the trial of causes like this, and the Reasons and rules laid down therein fully explained and- charged to the jury.
*269The undisputed facts in the present case are that there was a fall of snow from 8:12 to 8:28 a. m., and again from 10:45 a. m. to 2:13 p. m., on February 14th, and again from 7:14 p. m. of that day to 3 a. m. of the next day, the 15th ; the fall was 2-A inches; on the 14th the temperature ranged from 34 to 24, and on the 15 th from 29 tó 11, and on the 16th from 2 to 1, above zero; the accident happened at about 8:30 p. m. on the 16th; the crosswalk is described by the plaintiff; “it looked” (she says) “as if it was not cleaned; rough hard snow and ice that was tramped on ” ; her witnesses described it similarly ; the tramped snow and ice, which is the utmost that it can be called, was possibly two inches thick; “there was snow in the centre of the-street, snow all over”; the street “ outside of the crosswalks was piled up from the sidewalks, in the gutters ”; such is the evidence.
It is manifest that- the crosswalks could not be kept free from snow and slush during the period in question, if the city had any such duty; the locality was a busy one, and the streets covered with snow which every passing vehicle and horse carried along and dropped everywhere. Ho such impossible task belongs to the city. There must be reason in all things, even in an action for damages against a city. • Those who want to have cities made liable for all street accidents, negligence or no negligence by the city, should get themselves or other's of their view into the legislature and pass such a law. The courts have to take the law as it is, and not make law, nor disregard law, nor override law.
And if it were conceded that there was a dangerous accumulated obstruction in this case, the evidence does not show that it was there that long that knowledge of it could be imputed to the city. On the contrary, the evidence for the plaintiff shows that the condition was due to the long snow fall, with the succeeding thawing and freezing, and the ordinary travel in the streets ; and it further shows (if that needed to be considered) that the city was all the while from the time the snow fall ceased putting forth every effort to clean the streets of the snow and slush. The statement that the evidence . would allow an inference that the crosswalk liad a dangerous obstruction from a prior snow storm must be inadvertent. There is no such proof, but on the contrary that the city cleared away that snow. Ho loose inference is allowable ; it was for the plaintiff *270to prove the existence of such previous obstruction. And finally, there was no proof of any dangerous obstruction, but rather of a frequent temporary condition in this climate for which cities are not liable.
The order made on the motion on the minutes which set aside the verdict and granted a new trial affirmed; order and judgment dismissing the complaint affirmed.
Jenks, Rich and Miller, JJ., concurred; Woodward, J., read for reversal.